Nichols, Justice.
This appeal involves a land line dispute in which the plaintiffs sought an injunction as well as damages. The trial court granted a temporary injunction, and it is from this judgment that the present appeal is filed. The temporary injunction was granted on sworn pleading by both sides, as well as a supplemental affidavit filed on behalf of the plaintiffs.
Exhibits attached to the supplemental affidavit filed for the plaintiffs show that a tract of land fronting 200 feet on Bakers Ferry Road was divided into three lots, that the defendants own the easternmost two lots with a total frontage of 120 feet, while the plaintiffs own the westernmost lot with a frontage of 80 feet, and that the issue is the location of the dividing line between these two tracts.
The affidavit filed in support of the plaintiffs’ position shows a trespass (the erection of a fence and the digging of a ditch) which has been in existence for three years while the defendants contend that they have occupied the property where the trespass is alleged to exist for a period of ten years under a deed executed for the grantee corporation by the attorney for the plaintiffs who was the secretary of such corporation. Held:
Argued May 15, 1973
Decided May 31, 1973.
Miles B. Sams, for appellants.
James L. Flemister, for appellee.
1. The affidavits filed in support of the plaintiffs’ complaint authorized the grant of the temporary injunction.
2. Assuming, but not deciding, that the contention of the defendants to the effect that they had been in possession of the property for a period of ten years under a deed executed by the attorney for the plaintiffs in his capacity as secretary of another corporation, would authorize a finding the plaintiff corporation is estopped to contest the defendants’ title, such a finding was not demanded and the judgment of the trial court granting the temporary injunction must be affirmed.

Judgment affirmed.


All the Justices concur.